         Case 4:18-cr-00538-KGB Document 362 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                            Case No. 4:18-cr-00538-08 KGB

DELANNA EDWARDS                                                                    DEFENDANT

             AMENDMENT TO JUDGMENT AND COMMITMENT ORDER

       The Judgment and Commitment Order entered in this matter on January 28, 2021,

(Dkt. No. 357) is hereby amended to reflect the following condition of probation:

       1. The defendant must participate, under the guidance and supervision of the probation

office, in a mental health treatment program. She shall pay for the cost of treatment at the rate of

$10.00 per session, with the total cost not to exceed $40.00 per month, based on ability to pay as

determined by the probation office. If she is financially unable to pay for the cost of treatment,

the co-pay requirement will be waived.

       All other conditions set forth in the original Judgment and Commitment Order

(Dkt. No. 357) remain in full force and effect.

       It is so ordered this 3rd day of February, 2021.


                                              ____________________________________
                                              Kristine G. Baker
                                              United States District Judge
